Exhibit 10.1

 

LOGO [g793277g06z21.jpg]

August 20, 2014

Dan Rabinovitsj

Dear Dan,

Ruckus Wireless (the “Company”) is pleased to offer you employment on the
following terms:

 

  1. Position: You will start in a full-time position as a Chief Operations
Officer reporting to Selina Lo. Your start date will be September 29, 2014. By
signing this letter, you confirm to the Company that you are under no
contractual or other legal obligations that would prohibit or restrict you from
performing your duties for the Company and that you have the right to work for
the Company in the United States.

 

  2. Compensation: You will be paid an annual salary of USD $450,000, payable in
accordance with the Company’s standard payroll schedule on a semi-monthly basis.
This salary will be subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time.

 

  3. Employee Benefits: As a regular employee of the Company you will be
eligible to participate in a number of Company-sponsored benefits, which are
described in the employee benefit summary enclosed with this letter.

 

  4. Personal Time Off (PTO): Under the Company’s Personal Time Off (PTO)
program, employees at the Vice President level and above do not accrue paid
personal (or vacation) time off. Our executives may take paid time off for
vacation, sick leave or other personal purposes at any time during the year
subject to their manager’s approval and ensuring that all department and company
needs are met.

 

  5. Equity Awards. In accordance with the Company’s Equity Incentive Plan, you
will be granted an option to purchase 325,000 shares of the Company’s Common
Stock and awarded 250,000 Restricted Stock Units. These grants will be made in
accordance with the Company’s policies as adopted by the Board of Directors and
will be subject to the terms and conditions of the Company’s Equity Incentive
Plan. These grants are conditioned on your acceptance and execution of the
agreements governing these awards, which will be presented to you promptly
following grant. Equity awards for new hires are generally granted on or about
the first week of the calendar month following their start date. You will be
notified of the date of your grant.

The exercise price per share of your stock option will be equal to the closing
price of the Company’s Common Stock on the NYSE on the date the option is
granted. Under the Company’s Equity Incentive Plan, your stock option grant will
vest 25% of the option shares after 12 months of continuous service following
your start date, and the balance will vest in equal monthly installments over
the next 36 months of continuous service. Restricted Stock Units will vest at
the rate of 25% a year on each anniversary of the vesting commencement date
while you remain continuously employed by the Company. The vesting commencement
date will be the third day of the calendar month following your start date.

 

  6. Corporate Bonus Plan: You will be eligible to participate in the 2014
Corporate Bonus Plan, with an annual target for 2014 of 60% of your eligible
earnings, prorated based upon the first date of your employment with Ruckus. The
pro-rata target bonus will be paid if you and the Company meet established
performance objectives approved by the Board of Directors.



--------------------------------------------------------------------------------

Page 2    LOGO [g793277g06z21.jpg]

 

  7. One Time Bonus: You will receive a one-time bonus in the amount of USD
$50,000.00, less applicable taxes and withholdings. 50% of this bonus will be
paid with the first regularly scheduled payroll following your date of hire
(“First Payment Date”). The remaining 50% of this bonus will be paid with the
first regularly scheduled payroll following six (6) months of continuous service
with the Company (“Second Payment Date”). If you should decide for any reason to
terminate your employment prior to the First or Second payment date of these
bonus amounts, or the Company terminates you for Cause (as defined in Exhibit B)
prior to the First or Second Payment Dates, you will not be eligible for this
bonus.

 

  8. Severance Opportunity: You are eligible to participate in the Company’s
Severance Benefit Plan, the details of which are attached as Exhibit B.

 

  9. Proprietary Information and Inventions Agreement: Like all Company
employees, you will be required, as a condition to your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.

 

  10. Employment Relationship: Your employment relationship will be governed by
the general policies, practices and procedures of the Company and you agree to
abide by them as they may from time to time be adopted or modified by the
Company. Employment with the Company is for no specific period of time. Your
employment with the Company will be “at will,” meaning that either you or the
Company may terminate your employment at any time and for any reason, with or
without cause. Any contrary representations that may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and the Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and the Chief Executive Officer of
the Company.

 

  11. Outside Activities: While you are employed with the Company, you agree
that you will not engage in any other employment, consulting or business
activity, other than ones in which you are a passive investor, without the
written consent of the Company. The foregoing does not prohibit you from
engaging in civic and not-for-profit activities as long as such activities do
not interfere with the performance of your duties to the Company. Furthermore,
during your employment with the Company, you agree not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by you to be adverse or antagonistic to the Company’s interests, except
for passive investments in publicly traded companies that do not constitute more
than one percent (1%) of the voting stock of such company. While you are
employed with the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

 

  12. Withholding Taxes: All forms of compensation referred to in this letter
are subject to reduction to reflect applicable withholding and payroll taxes.

 

  13. Entire Agreement: This letter supersedes and replaces any prior
understandings or agreements, whether oral or written, between you and the
Company regarding the subject matter described in this letter.



--------------------------------------------------------------------------------

Page 3    LOGO [g793277g06z21.jpg]

 

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Proprietary
Information and Inventions Agreement and returning them to me. As required by
law, your employment with the Company is also contingent upon your providing
legal proof of your identity and authorization to work in the United States.
This offer is valid for seven (7) days from the date of this offer. We look
forward to having you join us. If you have any questions, please email me at
kathleen.swift@ruckuswireless.com. Welcome!

Regards,

/s/ Kathleen Swift

By: Kathleen Swift

Title: Vice President, Human Resources

I have read and accept this employment offer:

 

/s/ D. A. Rabinovitsj

    August 21, 2014 Signature     Date

Attachment

Exhibit A: Proprietary Information and Inventions Agreement

Exhibit B: Ruckus Severance Benefit Plan